          Case 1:16-cr-00371-RA Document 935 Filed 10/29/20 Page 1 of 1




                                                                        345 Seventh Avenue, 21st Floor
Avraham C. Moskowitz                                                              New York, NY 10001
AMoskowitz@mb-llp.com                                                           Phone: (212) 221-7999
                                                                                   Fax: (212) 398-8835




                                                     October 29, 2020

By ECF
Hon. Ronnie Abrams                                                    Application granted.
United States District Judge
United States Courthouse
                                                                      SO ORDERED.
40 Foley Square
New York, N.Y. 10007

                                       U.S. v. Galanis, et al         ____________________
                                         16 Cr. 371(RA)               Ronnie Abrams, U.S.D.J.
                                                                      10/29/20
Dear Judge Abrams:

       This letter is respectfully submitted on behalf of the defendant Hugh Dunkerley, to request
a modification of his bail conditions to allow him to travel in the continental United States for
business purposes.

        Mr. Dunkerley is currently employed as the Sales Director for a logistics company which
has Walmart as one of its clients. The company recently entered into a contract with Walmart to
service stores outside of California, where Mr. Dunkerley currently resides. As part of his job, Mr.
Dunkerley will be required to travel, often on short notice, to meet with representatives of
Walmart in the various states where the firm is servicing Walmart stores. To avoid burdening the
Court and Pretrial Services with repeated travel requests, we are requesting that the Court modify
Mr. Dunkerleys’ bail conditions to allow him to travel on business throughout the continental
United States.

       I have been in contact with AUSA Mermelstein and with Mr. Dunkerley’s Pretrial Services
Officer and both have advised that they have no objection to the requested modification.

       Thank you in advance for your consideration of this request.

                                              Respectfully submitted,



                                              Avraham C. Moskowitz
cc: AUSA Rebecca Mermelstein (by phone)
